DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, the phrase “the perimeter” should be changed to -- a perimeter --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 1, what does the symbol “λ” stand for.  Please define and provide clarification how this symbol is related to the rest of the claims.  In line 2, the phrase “the rotational rate” lacks antecedent basis.
In claim 14, line 2, the phrase “the optical waveguide” lacks antecedent basis.
In claim 17, lines 1-2, the phrase “the optical waveguide” lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication titled “High-Q Silicon Optomechanical Microdisk Resonators At Gigahertz Frequencies” by Sun et al. in view of U.S. Patent Application Publication 2016/0069686 (Lee et al.).
With regards to claim 1, Sun et al. discloses a device comprising a disk resonator (observed in Figure 1c); an anchor coupled to the disk resonator and further coupled to a substrate (observed in Figure 1c); an optical waveguide wrapping around at least a portion of the perimeter of the disk resonator such that the optical waveguide having an input end and an output end (as observed in Figure 1c); the disk resonator is configured to expand radially when subject to a rotational input (e.g. excite/excitation the disk to whispering gallery mode; pages 173611-1; 173116-2, 1st column); the radial expansion is adapted to cause a change in an optical signal passing through the optical waveguide (e.g. detect by photodetector; page 173116-2).  (See, pages 173116-1 to 173116-4).
The only difference between the prior art and the claimed invention is the device is not explicitly indicated as a sensor for measuring rate of rotation.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing device as a sensor for measuring rate of rotation as suggested by Lee et al. to the system of Sun et al. to have the ability to measure the changes of the gap between the cavity and the resonator perturb the evanescent wave and change the confinement of the optical wave, thus, the change of the mechanical displacement can be measured by detecting the change of the optical transmission indicative of the measured rate of rotation.  (See, paragraph [0086] of Lee et al.).
With regards to claim 2, Lee et al. further discloses the disk resonator comprises silicon nitride.  (See, paragraph [0094]).
With regards to claim 3, Sun et al. and Lee et al. do not explicitly disclose the disk resonator comprises silicon dioxide.  However, to have employ such structural material characteristics as in the claim is considered to have been a matter of optimization and choice possibilities and a well-known concept (e.g. silica as evidenced by U.S. Patent Application Publication 2020/0173779 issued to Freeman et al. in paragraphs [0015],[0016]) that would 
With regards to claim 4, Sun et al. further discloses one or more waveguide anchors adapted to couple the optical waveguide the substrate.  (See, page 173116-2, 1st column, lines 13-24; as observed in Figures 1(b) and 1(c)).
With regards to claim 5, Sun et al. further discloses the disk resonator has a radius of between about 30 µm to about 5000 µm (e.g. 30 µm; page 173116-1, 1st column, lines 26-28).
With regards to claim 6, Sun et al. further disclose the thickness of the disk resonator on page 173611-1, 2nd column, lines 16-21, 25-29 and Lee et al. further discloses the thickness of the disk resonator is 400 nm in Figure 15; however, the reference does not explicitly specify such parameter (the disk resonator has a thickness of between about 150 nm to about 200 µm) as in the claim.  However, to have set such dimensional and test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 7, Sun et al. further disclose the disk resonator is separated from the optical waveguide by a uniform gap of 80 nm; however, the reference does not explicitly specify such parameter (the disk resonator is separated from the optical waveguide by a uniform gap of between about 100 nm to about 500 nm) as in the claim.  However, to have set such dimensional and test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 8, Sun et al. further discloses the substrate comprises silicon.  (See, page 173116-2, 1st column, lines 4-6).
st column, lines 4-6).
With regards to claim 10, Lee et al. further discloses the frequencies as illustrated in Figures 11A,11B; however, the reference does not explicitly disclose such parameter (change of Δλ/λ can be related to a centripetal force relative to the rotational rate) as in the claim.  However, to have set and derive such mathematical characteristics as in the claim is considered to have been a matter of optimization and calculations that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claims 11-20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1-10 and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Taurel, Ozdemir, Freeman, Hutchison, are related to optomechanical gyro sensor including a resonator of different structures and a waveguide.
The references cited, particularly Ciminelli, Carothers, Haavisto, Bernard, Asami, are related to optomechanical gyro sensor including a resonator and a waveguide around the resonator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861